GUADALUPE COUNTY


                                                                                                     FILED IN
                                                                                              4th COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
   211 W. Court St.                                                                                  Phone: (830) 303-8873
Seguin, TX 78155-5730                                                                         1/21/2015 3:41:32
                                                                                                      Fax:        PM
                                                                                                           (830) 379-1943
                                                                                                KEITH E. HOTTLE
                                                                                                      Clerk




                            NOTIFICATION OF DELIVERY OF RECORDS

         January 21, 2015

         Court of Appeals Number: 04-140028-CR

         Trial Court Number: 13-1384-CR-A

         Trial Court Style: State of Texas v. Ricardo Roger Morales

         County and District Court from which appeal is taken: Guadalupe County

         I am the official responsible for preparing and the coping the clerk's record and
         Court reporter's record in the above referenced appeal. The date of delivery is
         January 21, 2015. The method of delivery was first class mail with certified/
         return receipt by United States Mail with Article Number 7010 2780 0002 4460
         4971. A copy of the actual package with postage is attached.

         I, as the undersigned court official, certify that a copy of this Notification of
         Delivery of Records has been served by E-file to Fourth Court of A pe Is and by
         first class mail to the defendant.

         Dated: January 21, 2014

                                       Pinted Name: Elizabeth Lombard
                                                                                                            ~ t:-
                                                                                                            ~.:::;.·
                                                                                                          .:o
                                                                                                          --·.
                                                                                                          ... u.I
                                                                                                          -....
                                                                                                          :ui
                                                                                                          -:,~\.
                                                                                                                       *
                                                                                                                    '''''" ",,,,.,
                                                                                                               ' ' ' \ GU,.DAL(Jp 11,
                                                                                                             ,, 0
                                                                                                                    •••••
                                                                                                                            -   .... ~o.''.-
                                                                                                                                  ......
                                                                                                                                       •.v:~
                                                                                                                                        ·,~-
                                                                                                                                            ~.~
                                                                                                                                          ..c:
                                                                                                                                            .,,_
                                                                                                                                             :O:  -
                                                                                                                                           .l-::-t~
                                                                                                           -:.:-o...          ••~ ...
                                                                                                            ,,, .............••. ~
                                                                                                           '<fl"•

                                                                                                               ,,,,      * ,,,'              ~


                                          Title :___D_e..._p_u_ty...__D_is_tr_ic_t_C_l_e_rk
                                                                                                                    '''''""'''''                      ~

                                                                                                                                                      lf
                                                                                                                                                      f

                                                                                                                                                      !
                                                                                                                                                      I
                                                                                                                                                      I
 SENDER: COMPLETE THIS SECTION

 • Complete items 1, 2, and 3. Also complete
   item 4 if Restricted Delivery is desired.                                                                      D   Agent
 • Print your name and address on the reverse                     x                                               0   Addressee .
   so that we can return the card to you.                         B. Received by (Printed Name)            C. Date of Delivery
 • Attach this card to the back of the mailpiece,
   or on the front if space permits.
                                                                  D. Is delivery address different from item 1?   0   Yes

 ~::;;ressi:;C!,                     ()\Or4(.,..)   ~1».t        l>   If YES, enter delivery address below:       0   No



 {h.i~\                \.) "'\   +..
  ;\ 'o lQq F"'"' ~'5'-/
     ~nt\-e~e C6\ot\.'j ~IS-gt,
                                                                  3. SeIVice Type
 \                                                                    ~ertified Mail" D Priority Mail ExpressN
                                                                       D Registered   ~eturn Receipt for Merchandise
                                                                       0 Insured Mail  0 Collect on Delivery
 13 ..,                                   \J ' -                  4. Restricted Delivery? (Extra Fee)             0   Yes

 2. Article !\lumber
     (Ttansfer from .service labeQ              7010 2780 0002 4460 4971
I PS Form   3811, July 2013                         Domestic Return Receipt




                                                                                                                                    •